                Case 1:15-cr-00867-RMB Document 593-6 Filed 01/21/20 Page 1 of 2


Lockard, Michael (USANYS)

From:                             Denton, David (USANYS)
Sent:                             Wednesday, October 23, 2019 10:45 AM
To:                               tahsin.yazar@hmb.gov.tr
Cc:                               Lockard, Michael (USANYS); Rebold, Jonathan (USANYS); Fletcher, Kiersten (USANYS) 1;
                                  Kamaraju, Sidhardha (USANYS); Denton, David (USANYS)
Subject:                          United States v. Turkiye Halk Bankasi, S6 15 Cr. 867 (RMB) -- Order and Summons
Attachments:                      halkbank order oct 23 2019.pdf; Halkbank summons.pdf; S6 15 Cr 867 (RMB) US v
                                  Halkbank indictment (filed).pdf


Mr. Yazar,

Attached please find an order of the Court and a second summons in a criminal case, directing Turkiye Halk Bankasi A.S.,
a/k/a “Halkbank,” to appear for an arraignment in this matter on November 5, 2019, at 11 a.m., in Courtroom 17B of the
United States Courthouse, 500 Pearl Street, New York, NY. We have also enclosed another copy of the Indictment and
the First Summons referenced in the Court’s order.

Thanks,

David W. Denton, Jr.
Assistant U.S. Attorney
U.S. Attorney’s Office
Southern District of New York
(212) 637-2744




                                                           1
Case 1:15-cr-00867-RMB Document 593-6 Filed 01/21/20 Page 2 of 2




                       Attachments omitted
